DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/22 has been entered.


Claim Rejections - 35 USC § 112	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “optimal” in claims 38-39 is a relative term which renders the claim indefinite. The term “optimal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the optimal range is as the definition of optimal is different for everyone and there is no standard in Applicant’s specification for determining what Applicant considers optimal.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	Claim(s) 38-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hadley et al. US 2005/0222513 in view of Akselrod et al. US 2006/0235315 in view of Chiarugi et al. “Adaptive Threshold QRS detector with Best Channel Selection Based on a Noise Rating System”.
 	Regarding claims 38-39, Hadley discloses an apparatus comprising: 
 	at least one processor; and 
 	at least one memory including a computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to perform operations comprising: 
 	acquiring a heart activity measurement signal of a user during a physical exercise performed by the user, wherein the heart activity measurement signal characterizes electric activity of a heart measured by at least one electrode pair in contact with the user's skin ([¶43-45] acquiring signals during walking or exercise from electrodes in contact with the skin ¶41);
 	monitoring a phase of the heart activity measurement signal by computing phases of the QRS complex within a determined window([¶49] the phases are identified); and 
	Hadley does not specifically disclose computing a deviation of the phase of the plurality of QRS complex waveforms within the determined window. Akselrod teaches a similar monitoring device that measures chest electrical activity ([¶67]) and determines a deviation of the phase ([¶348]). Therefore it would have been obvious to one of ordinary skill in art at the time of invention to combine the device of Hadley with the teachings of Akselrod in order to identify changes in sleep and posture ([¶348]).
 	Hadley does not specifically disclose selecting one of the first or second configuration for use based on which one of the first and second measurement configurations provides the QRS complex waveform within the optimal range. Chiarugi teaches a ECG device that determines the best channels or measurement configuration based on which channels or electrodes have the best or optimal signal (pg. 158). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the device of Hadley with the teachings of Chiarugi in order to exclude signal noise ([pg. 157]).


Response to Arguments
Applicant's arguments filed 1/20/22 have been fully considered but they are not persuasive.
Regarding the previous 112b rejection of claims 38 and 39, It is unclear what range is considered optimal.
Applicant’s arguments, filed 1/20/22, with respect to the rejection(s) of claim(s) 38-39 have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of Chiarugi.

Conclusion
 	No art is applied to claims 1, 18 and 36 do not have art applied. The prior art of record does not disclose computing the argument of the in-phase and quadrature components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CATINA/
Examiner, Art Unit 3791

/ALLEN PORTER/Primary Examiner, Art Unit 3792